Allowability Notice
This communication is responsive to Phone Interview on 6/13/2022. 
Status of Claims:
Claims 1-4, 6-14 and 16-22 are allowed.
Claims 5 and 15 were canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record is reproduced below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the interview with Mr. Frank V. DeRosa on 6/13/2022 to amend the claims.
Listing of Claims:
The claims have been amended as follows:
1. (Currently Amended) A system, comprising:
an application server configured to host at least one data processing application;
a distributed data storage system comprising a hierarchical storage system, wherein the hierarchical storage system comprises a tiered system memory comprising at least a first memory tier comprising volatile memory, and a second memory tier comprising non-volatile memory, and a tiered storage system comprising at least a first storage tier and a second storage tier, wherein at least one of the first and second memory tiers and at least one of the first and second storage tiers comprise respective repositories that are configured to store data that is (i) generated by devices of at least one device network, and (ii) processed by the at least one data processing application; and
an intelligent data management system configured to manage data storage operations for storing the data generated by the devices of the at least one device network in the distributed data storage system; 
wherein the intelligent data management system is configured to: 
receive data generated by a given device of the at least one device network;
determine one or more data types of the received data; 
determine a priority level of the given device based on at least one of a device type of the given device, and an application type of the at least one data processing application which processes the data generated by the given device; and
select at least one of the repositories within at least one of the first and second memory tiers and the first and second storage tiers of the hierarchical storage system to store the received data based at least in part on the determined one or more data types of the received data and the determined priority level of the given device; and
wherein the intelligent data management system is further configured to:
determine data write patterns and data read patterns of the devices of the at least one device network; and
utilize the determined data write patterns and data read patterns to store the data of the devices in locations within the distributed data storage system to increase a throughput of data read and data write operations for the devices of the at least one device network. 

2. (Currently Amended) The system of claim 1, wherein the at least one of the repositories comprise a file repository and a data repository, and wherein the intelligent data management system is configured to determine unstructured data types and structured data types, and store data which is determined to have an unstructured data type in the file repository and store data which is determined to have a structured data type in the data repository.  

3. (Currently Amended) The system of claim [[1]] 2, wherein the data repository comprises one or more of a relational database and a non-relational database. 

4. (Currently Amended) The system of claim 1, wherein the intelligent data management system is configured to determine device types of the devices of the at least one device network, and assign respective priority levels to the devices based at least in part on the respective determined device types of the devices and the application type of the at least one data processing application. 

5. (Canceled) 

6. (Currently Amended) The system of claim 1, wherein the intelligent data management system is configured to allocate one or more virtual machines or application servers to the devices of the at least one device network based on respective device types of the devices. 

7. (Previously Presented) The system of claim 1, wherein the intelligent data management system is configured to perform one or more pre-processing operations on the data generated by the devices of the at least one device network before storing the data in the distributed data storage system. 
	 
8. (Original) The system of claim 1, wherein the system comprises an Internet-of-Things cloud computing system.
9. (Previously Presented) The system of claim 1, wherein the devices of the at least one device network comprise sensor devices which generate sensor data. 

	10. (Currently Amended) A method comprising: 
configuring an application server to host at least one data processing application;
configuring a distributed data storage system to comprise a hierarchical storage system, wherein the hierarchical storage system comprises a tiered system memory comprising at least a first memory tier comprising volatile memory, and a second memory tier comprising non-volatile memory, and a tiered storage system comprising at least a first storage tier and a second storage tier, wherein at least one of the first and second memory tiers and at least one of the first and second storage tiers comprise respective repositories that are configured to store data that is (i) generated by devices of at least one device network, and (ii) processed by the at least one data processing application; [[and]]
configuring an intelligent data management system to manage data storage operations for storing the data generated by the devices of the at least one device network in the distributed data storage system by performing a process which comprises:
receiving, by the intelligent data management system, data generated by a given device of the at least one device network;
determining, by the intelligent data management system, one or more data types of the received data; 
determining, by the intelligent data management system, a priority level of the given device based on at least one of a device type of the given device, and an application type of the at least one data processing application which processes the data generated by the given device; and
selecting, by the intelligent data management system, at least one of the repositories within at least one of the first and second memory tiers and the first and second storage tiers of the hierarchical storage system to store the received data based at least in part on the determined one or more data types of the received data and the determined priority level of the given device; and
configuring the intelligent data management system to perform a process which comprises:

determining, by the intelligent data management system, data write patterns and data read patterns of the devices of the at least one device network; and 
utilizing, by the intelligent data management system, the determined data write patterns and data read patterns to store the data of the devices in locations within the distributed data storage system to increase a throughput of data read and data write operations for the devices of the at least one device network. 

11. (Currently Amended) The method of claim 10, wherein the at least one of the repositories comprise a file repository and a data repository, wherein determining one or more data types of the data generated by the network of devices comprises determining unstructured data types and structured data types.

12. (Original) 	The method of claim 11, comprising:
storing data which is determined to have an unstructured data type in the file repository; and 
storing data which is determined to have a structured data type in the data repository.  

13. (Currently Amended) The method of claim [[12]] 11, wherein the data repository comprises one or more of a relational database and a non-relational database. 

14. (Currently Amended) The method of claim 10, further comprising:
determining, by the intelligent data management system, device types of the devices of the at least one device network; and
assigning, by the intelligent data management system, respective priority levels to the devices based at least in part on the respective determined device types of the devices and the application type of the at least one data processing application.

15. (Canceled) 

16. (Currently Amended) The method of claim 10, further comprising allocating, by the intelligent data management system, one or more virtual machines or application servers to the devices of the at least one device network based on respective device types of the devices. 

17. (Previously Presented) The method of claim 10, further comprising performing, by the intelligent data management system, one or more pre-processing operations on the data generated by the devices of the at least one device network before storing the data in the distributed data storage system. 

18. (Currently Amended) An article of manufacture comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code is executable by one or more processors to: 
configure an application server to host at least one data processing application;
configure a distributed data storage system to comprise a hierarchical storage system, wherein the hierarchical storage system comprises a tiered system memory comprising at least a first memory tier comprising volatile memory, and a second memory tier comprising non-volatile memory, and a tiered storage system comprising at least a first storage tier and a second storage tier, wherein at least one of the first and second memory tiers and at least one of the first and second storage tiers comprise respective repositories that are configured to store data that is (i) generated by devices of at least one device network, and (ii) processed by the at least one data processing application; and
configure an intelligent data management system to manage data storage operations for storing the data generated by the devices of the at least one device network in the distributed data storage system, wherein the intelligent data management system is configured to:
receive data generated by a given device of the at least one device network;
determine one or more data types of the received data; 
 determine a priority level of the given device based on at least one of a device type of the given device, and an application type of the at least one data processing application which processes the data generated by the given device; and
select at least one of the repositories within at least one of the first and second memory tiers and the first and second storage tiers of the hierarchical storage system to store the received data based at least in part on the determined one or more data types of the received data and the determined priority level of the given device; and
wherein the intelligent data management system is further configured to:
determine data write patterns and data read patterns of the devices of the at least one device network; and 
utilize the determined data write patterns and data read patterns to store the data of the devices in locations within the distributed data storage system to increase a throughput of data read and data write operations for the devices of the at least one device network. 

19. (Currently Amended) The article of manufacture of claim 18, wherein the at least one of the repositories comprise a file repository and a data repository, wherein the intelligent data management system is configured to:
determine unstructured data types and structured data types;  
store data which is determined to have an unstructured data type in the file repository; and 
store data which is determined to have a structured data type in the data repository.  

20. (Currently Amended) The article of manufacture of claim 18, wherein the program code is further executable by the one or more processors to configure the intelligent data management system to:
determine device types of the devices of the at least one device network; and
assign respective priority levels to the devices based at least in part on the respective determined device types of the devices and the application type of the at least one data processing application



21. (New) The method of claim 10, wherein the at least one device network comprises an Internet-of-Things network, and the devices of the at least one device network comprise sensor devices which generate sensor data. 

22. (New) The article of manufacture of claim 18, wherein the at least one device network comprises an Internet-of-Things network, and the devices of the at least one device network comprise sensor devices which generate sensor data. 

Reasons for Allowance
4.	Claims 1-4, 6-14 and 16-22 are allowed.
The following is an examiner's statement of reasons for allowance: 
In interpreting the current claims, in light of the Specification filed on 04/29/2019, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. Specifically, the prior art of record, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in the independent Claims.
Prior art does not teach claim 1, 10 or 18 as a whole including “…comprises a tiered system memory comprising at least a first memory tier comprising volatile memory, and a second memory tier comprising non-volatile memory, and a tiered storage system comprising at least a first storage tier and a second storage tier, wherein at least one of the first and second memory tiers and at least one of the first and second storage tiers… determine a priority level of the given device based on at least one of a device type of the given device, and an application type of the at least one data processing application which processes the data generated by the given device; and.. wherein the intelligent data management system is further configured to: determine data write patterns and data read patterns of the devices of the at least one device network; and utilize the determined data write patterns and data read patterns to store the data of the devices in locations within the distributed data storage system to increase a throughput of data read and data write operations for the devices of the at least one device network” of Claim 1. Note that Claims 10 and 18 are substantially similar to Claim 1, thus the same rationale applies with respect to prior art and allowance.  
The closest prior art is Esam US 9882985 and Bigman US 9760306. However, prior art still fails to teach above identified limitations as a whole with respect to claims 1, 10 and 18.  
Additionally, Applicant’s arguments filed 4/27/2022 have been considered and found persuasive. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455